                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                            IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   ALEXIS WOOD and FELICIA CIPOLLA,
                                               individually and on behalf of all others
For the Northern District of California




                                          11   similarly situated,                                          No. C 18-06867 WHA
    United States District Court




                                          12                  Plaintiffs,
                                          13     v.                                                         ORDER GRANTING IN PART
                                                                                                            MOTION TO STAY AND
                                          14   TEAM ENTERPRISES, LLC, and NEW                               VACATING JUNE 20 HEARING
                                               TEAM LLC, doing business as TEAM
                                          15   ENTERPRISES,
                                          16                  Defendants.
                                                                                              /
                                          17
                                          18                                          INTRODUCTION
                                          19          In this wage-and-hour putative class action, defendants move to stay the action pending
                                          20   appeal of an order denying arbitration. For the following reasons, the motion is GRANTED IN
                                          21   PART AND DENIED IN PART.      The June 20 hearing is VACATED.
                                          22                                            STATEMENT
                                          23          In 2013, defendants Team Enterprises, LLC and New Team, LLC hired plaintiffs Alexis
                                          24   Wood and Felicia Cipolla as part-time promotional models. Defendants classified plaintiffs as
                                          25   “independent contractors” and paid them an hourly wage. Plaintiffs allege they did not receive
                                          26   pay for all of the hours they worked because defendants required them to arrive early and stay
                                          27   late without compensation. Defendants also paid a flat sum of five dollars for certain tasks that
                                          28   took a significant amount of time to complete and inconsistently paid for time spent traveling
                                           1   between events. Moreover, plaintiffs allege, defendants failed to provide required rest breaks
                                           2   and to maintain accurate records of the hours plaintiffs worked (Compl. ¶¶ 18–26).
                                           3          In November 2014, plaintiffs signed acknowledgments attesting that they had received a
                                           4   copy of, and read, defendants’ employee manual. An arbitration agreement on the tenth page of
                                           5   the manual provided that “[b]y agreeing to be employed by TEAM . . . and executing the Receipt
                                           6   and Acknowledgment of TEAM’s Employee Manual . . . Employee will be bound by TEAM’s
                                           7   dispute resolution and arbitration policies.” The agreement covered “any civil claim, dispute, or
                                           8   controversy” between plaintiffs and New Team and “its parents, subsidiaries, [and] affiliates”
                                           9   (Dkt. No. 17-1, Exhs. 1–3).
                                          10          Plaintiffs filed this action in November 2018, asserting claims based on violations of the
For the Northern District of California




                                          11   Fair Labor Standards Act, the California Labor Code, and the California Business and
    United States District Court




                                          12   Professions Code, as well as a representative action through California’s Private Attorneys
                                          13   General Act. Defendants answered the complaint and filed a motion to compel arbitration. After
                                          14   full briefing and oral argument, an April 7 order denied defendants’ motion. Defendants then
                                          15   appealed that order and now move for a stay of proceedings pending the outcome of that appeal
                                          16   (Dkt. Nos. 1, 16–17, 25, 35). This order follows full briefing. Pursuant to Civil Local Rule
                                          17   7-1(b), this order finds the pending motion suitable for submission without oral argument and
                                          18   hereby VACATES the hearing scheduled for June 20.
                                          19                                               ANALYSIS
                                          20          Whether to issue a stay is within the district court’s discretion. “The party requesting a
                                          21   stay bears the burden of showing that the circumstances justify an exercise of that discretion.”
                                          22   Nken v. Holder, 556 U.S. 418, 433–34 (2009). This requires the court to weigh four factors:
                                          23                  (1) whether the stay applicant has made a strong showing that he is
                                                              likely to succeed on the merits; (2) whether the applicant will be
                                          24                  irreparably injured absent a stay; (3) whether issuance of the stay
                                                              will substantially injure the other parties interested in the
                                          25                  proceeding; and (4) where the public interest lies.
                                          26   Ibid. (citation omitted). In the Ninth Circuit, courts weigh these factors using a sliding scale
                                          27   approach, under which “a stronger showing of one element may offset a weaker showing of
                                          28   another.” Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) (citation omitted).


                                                                                                2
                                           1                1.     LIKELIHOOD OF SUCCESS ON THE MERITS.
                                           2                Defendants argues that they are likely to succeed on the merits of their appeal because
                                           3    the arbitration agreement at issue delegates gateway issues of arbitrability to the arbitrator. In its
                                           4    motion to compel arbitration, however, defendants affirmatively argued that their arbitration
                                           5    agreement was valid and enforceable while making only passing reference to the delegation
                                           6    provision and failing to raise the issue in its reply brief or at oral argument. Having considered
                                           7    the matter abandoned, the April 7 order proceeded to address plaintiffs’ arguments regarding the
                                           8    unconscionability of the arbitration agreement. Nevertheless, because of the lack of precedent
                                           9    directly on point as to whether this constitutes abandonment or waiver, and because of the strong
                                          10    preference for arbitration embodied in the Federal Arbitration Act, defendants have raised
For the Northern District of California




                                          11    serious questions as to whether plaintiffs’ unconscionability arguments should be addressed by
    United States District Court




                                          12    the arbitrator rather than the district court. See Britton v. Co-op Banking Grp., 916 F.2d 1405,
                                          13    1412 (9th Cir. 1990).*
                                          14                2.     IRREPARABLE HARM AND BALANCE OF HARDSHIPS.
                                          15                Defendants argue that, absent a stay, they may be forced to incur substantial time and
                                          16    resources only for our court of appeals to determine that the case should proceed in arbitration.
                                          17    Yet, all discovery in this action will be usable in any future arbitration (if arbitration is ever
                                          18    required). We would just be that much further along if and when arbitration is ever required. A
                                          19    stay, moreover, would likely force plaintiffs to wait an extended period for any progress in this
                                          20    action, during which time relevant data may disappear and witnesses’ memories may fade. This
                                          21    order agrees that there is a risk of harm to plaintiffs if a stay is imposed, and finds that
                                          22    defendants have not shown that the balance of hardships tips in their favor. Nevertheless, in
                                          23    order to mitigate any potential for unnecessary costs, this order limits discovery to that
                                          24    concerning the named plaintiffs for the pendency of defendants’ appeal of the order denying
                                          25    arbitration.
                                          26
                                          27
                                                        *
                                                             Because defendants have raised serious questions regarding the enforceability of the arbitration agreement’s
                                          28   delegation clause, this order does not reach defendants’ alternative challenges to the April 7 order’s conclusion that the
                                               arbitration agreement is permeated with unconscionability.

                                                                                                          3
                                           1           3.      THE PUBLIC INTEREST.
                                           2           Finally, defendants contend that the public interest would be served by a stay because
                                           3   there is a strong national policy in favor of arbitration and a stay would conserve judicial
                                           4   resources that would otherwise be wasted if defendants succeeds on its appeal. But this Court
                                           5   has found the arbitration agreement is unenforceable, so the premise of this argument is doubtful.
                                           6   Meanwhile, we have a need for the “just, speedy, and inexpensive” determination of this action,
                                           7   as contemplated by FRCP 1.
                                           8                                              CONCLUSION
                                           9           For the foregoing reasons, defendants’ motion for a stay pending its appeal of the order
                                          10   denying arbitration is GRANTED IN PART AND DENIED IN PART and the June 20 hearing is
For the Northern District of California




                                          11   VACATED. Defendants’ alternative request for a temporary stay of this action to allow
    United States District Court




                                          12   defendants time to move our court of appeals for a stay is also DENIED. During the pendency of
                                          13   defendants’ appeal, however, discovery shall be limited to that concerning the named plaintiffs.
                                          14   Upon receiving the court of appeals’ schedule on defendants’ appeal, the parties shall propose an
                                          15   amended case management schedule to reflect any additional time needed for class discovery
                                          16   and for plaintiffs’ motion for class certification.
                                          17
                                          18           IT IS SO ORDERED.
                                          19
                                          20   Dated: June 11, 2019.
                                                                                                         WILLIAM ALSUP
                                          21                                                             UNITED STATES DISTRICT JUDGE
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                                     4
